Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 10/22/2021 ("10-22-21 OA"), the Applicant (i) substantively amended the independent claim 9, (ii) rewrote previously-indicated allowable claim 11 in independent form to include the limitations of the previously-presented base claim 9, (iii) rewrote previously-indicated allowable claim 13 in independent form to include the limitations of the previously-presented base claim 9, (iv) amended the claims 17 and 21, (v) canceled withdrawn claims 23-24 and (v) amended the title on 01/24/2022 ("01-24-22 Response").
In order to qualify for rejoinder of non-elected Invention I (Group I) as specified in the Restriction Requirement mailed on 09/29/2021 ("09-29-21 Restriction Requirement"), the Applicant (vi) amended non-elected, withdrawn independent claim 1 to correspond to the limitations of claim 9 in the 01-24-22 Response. The Applicant also amended the non-elected, withdrawn claims 6 and 7 in the 01-24-22 Response. 
Currently, claims 1-22 and 25 are pending. 

Response to Arguments
Applicant's amendments to the title have overcome the Objection to the Specification set forth on page 2 under line item number 1 of the 10-22-21 OA.
Applicant's amendments to the independent claim 9 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 9, 10, 14, 15 and 20 as being anticipated by 

Election/Restrictions
Previously-withdrawn independent claim 1 of the non-elected Invention (Group I) has been amended to require the limitations of an allowable elected independent claim 9.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II (Groups I and II), as set forth in the 09-29-21 Restriction Requirement, is hereby withdrawn, and previously-withdrawn claims 1-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Allowable Subject Matter
Claims 1-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed forming an etch stop material above the lower stack structure. 
Claims 2-8 are allowed, because they depend from the allowed independent
claim 1.

Independent claim 9 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, an etch stop material between the lower stack structure and the upper stack structure.
Claims 10 and 14-22 are allowed, because they depend from the allowed independent claim 9.

Independent claim 11 is allowed, because the previously-indicated allowable claim 11 has been rewritten in independent form to include the limitations of the previously-presented base claim 9. 
Claim 12 is allowed, because it depends from the allowed independent claim 11. 

Independent claim 13 is allowed, because the previously-indicated allowable claim 13 has been rewritten in independent form to include the limitations of the previously-presented base claim 9. 
Independent claim 25 is allowed for the same reason(s) as stated on page 11 under line item number 4 of the 10-22-21 OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
29 January 2022